NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN DEON TURNER, Jr.,                        No. 19-16848

                Plaintiff-Appellant,            D.C. No. 1:17-cv-01737-AWI-JDP

 v.
                                                MEMORANDUM*
WILLIAM JOE SULLIVAN, Warden,
Tehachapi California Correctional
Institution; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      California state prisoner Steven Deon Turner, Jr., appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

retaliation and conspiracy claims arising out of a disciplinary charge. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal as Heck-

barred. Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir. 2007). We affirm.

      The district court properly dismissed Turner’s action as barred by Heck v.

Humphrey, 512 U.S. 477 (1994), because Turner challenged the disciplinary

charge and the resulting loss of good-time credits but he failed to allege facts

sufficient to show that the disciplinary charge, including the loss of good-time

credits, had been invalidated. See Wilkinson v. Dotson, 544 U.S. 74, 78 (2005)

(“[A] prisoner in state custody cannot use a § 1983 action to challenge the fact or

duration of his confinement,” but “must [instead] seek federal habeas corpus

relief[.]” (citation and internal quotation marks omitted)); Edwards v. Balisok, 520

U.S. 641, 645 (1997) (challenge to loss of good-time credits not cognizable under

§ 1983).

      Turner’s motion for judicial notice (Docket Entry No. 5) is denied.

      AFFIRMED.




                                          2                                    19-16848